SMITH, Justice,
dissenting:
Howard Shaw) dissatisified with the Court of Appeals decision, requests that this Court *388order the Court of Appeals by mandamus, according to M.R.A.P. 40(a), to grant him a rehearing of that court’s previous denial of a motion for rehearing. The majority, shuns the mandamus approach, but rather would grant Shaw extraordinary relief by suspension of the rules under Rule 2(c) of the Rules of Appellate Procedure. The majority’s actions ignore the denial of relief to Shaw by a previous panel of this Court, consisting of Chief Justice Lee, Justice McRae and this author. See Order, March 15, 1996.
Rule 40(a) provides in part: “After a motion for rehearing has been granted or denied, no further petition for rehearing shall be filed by any party.” That is exactly the posture of this case as determined by the Court of Appeals. This Court should not allow Shaw another bite at the apple under Rule 2(c). There is seemingly little finality to cases on many occasions. This is definitely one of those occasions. I would again deny Shaw any relief, thus finalizing the Court of Appeals decision.
I respectfully dissent.
JAMES L. ROBERTS, Jr. and MILLS, JJ., join this opinion.